DARGAN, C. J.
Doss, the plaintiff, sued out an attachment against John C. Campbell, returnable to the County Court of Dallas, which was levied by the sheriff on certain slaves as the property of the defendant, and which were claimed by his wife, who gave bond to try the right of property. The claim was returned to the Circuit Court for trial, and at the fall term 1849 the Circuit Court dismissed the claim for want of jurisdiction. 'At the December term of the County Court, the plaintiff in the attachment showed by proof that the claim had been dismissed ard that no other had been interposed, and the defendant making default, judgment was rendered against him.— It is now contended that the- court erred in rendering judgment, because it does not appear that the attachment was levied on ¿he property of the defendant, as it was claimed by his wife as xier own. We will not now decide whether it would be erroneous to render judgment by default against a defendant before the claim to the property levied on by the attachment was tried, should the property be subsequently condemned as the property of the defendant. But we feel no hesitation in saying that after the claim is dismissed by the court to which it was returned for trial, and no further proceedings are taken to assert the right of the claimant to the property, there can be no impropriety whatever in proceeding to the rendition of judgment against the defendant. If the dismissal of the claim would not authorise the plaintiff to proceed with his cause, he would be without remedy, for he could take no legal measures to determine the right of the claimant to the property.
There was no error in the rendition of the judgment, and. consequently i,t must be affirmed.